DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (US 2020/0105088).
In Regards to claim 1, Nelson discloses:
a display device (paragraph [0078] – paragraph [0079], display device 1035);

a memory device (paragraph [0073] – paragraph [0076], memory device 1016); and

a processor configured to execute instructions stored in the memory device (paragraph [0079], memory 1016 stores program code executable by at least one processor), which when executed, cause the processor to at least:

provide the wagering game on the display device (paragraph [0073], the EGM is controlled via the code executed by the processor);

determine whether a game event has occurred during the wagering game (paragraph [0023], the system determines if a data capture event occurred during the play of the game);
if a data capture event is detected then the gaming device packages the game outcome data necessary to reproduce the outcome);

generate digital content in response to determining that the game event has occurred (paragraph [0028], supplemental content is created including images, video clips, sound clips, etc.);

overlay the digital content on the copy of the game event (paragraph [0028], a player’s reaction may be superimposed onto the outcome of the game); and

provide access to the copy of the game event with the digital content overlaid thereon to at least one replay recipient (paragraph [0035], the created URL is made accessible to the player and one or more other users).

In Regards to claim 2, Nelson discloses that which is discussed above. Nelson further discloses that:
the game event includes a winning game outcome (paragraph [0024], paragraph [0136], game outcome capture event includes presentation of designated game outcomes, triggering of feature or bonus games, winning a particular award, etc.), and 

wherein the instructions, when executed, further cause the processor to at least: 
determine that the winning game outcome has occurred (paragraph [0026], game system determines that a game outcome data capture event has occurred); and

store a video copy of a reel spin preceding the winning game outcome and resulting in the winning game outcome as the copy of the game event (paragraph [0028], a video of the game play is stored in association with the created URL).



In Regards to claim 3, Nelson discloses that which is discussed above. Nelson further discloses that:
includes an almost-winning game outcome (paragraph [0024], game outcome capture event includes presentation of a qualifying losing game outcome), and 

wherein the instructions, when executed, further cause the processor to at least:
determine that the almost-winning game outcome has occurred (paragraph [0026], game system determines that a game outcome data capture event has occurred); and

store a video copy of a reel spin preceding the almost-winning game outcome and resulting in the almost-winning game outcome as the copy of the game event (paragraph [0028], a video of the game play is stored in association with the created URL).

In Regards to claim 4, Nelson discloses that which is discussed above. Nelson further discloses that:
wherein the almost-winning game outcome is a game outcome that is non-winning, but that would be a winning game outcome but for a predefined difference between the almost-winning game outcome and the winning game outcome (paragraph [0024], game outcome capture event includes presentation of a qualifying losing game outcome, i.e., presentation of nearly winning an award, but being off by one symbol).

In Regards to claim 5, Nelson discloses that which is discussed above. Nelson further discloses:
recording at least one of i) a photograph of a player and ii) a video of a player reaction of the player responding to the game event occurring (paragraph [0028], supplemental content includes a photograph and/or video of a player’s reaction); and

store the photograph or the video in association with the copy of the game event,
whereby, when the copy of the game event is provided to the at least one replay recipient, the photograph or the video of the player reaction is also provided to the at least one replay recipient (paragraph [0028], stored in association with the created URL includes a photograph and/or video of the player’s reaction superimposed on the game event).
In Regards to claim 6, Nelson discloses that which is discussed above. Nelson further discloses:
recording the at least one photograph or video of the player reaction using at least one of i) a camera of an electronic gaming machine and ii) a camera of an end-user device (EUD) (paragraph [0096], sensor 1060 includes an image sensor),

the EUD including at least one of a smartphone, a personal computer, or a tablet computing device (paragraph [0053], gaming system may be a mobile phone and/or mobile computing device).

In Regards to claim 7, Nelson discloses that which is discussed above. Nelson further discloses:
retrieving at least one player permission from a loyalty account of the player prior to
recording the player reaction (paragraph [0042], a player opts in to give permission); and

if the player permission indicates that the player has assented to being recorded prior to at least one of game event, record the photograph or video of the player (paragraph [0024], a player can determine events which can be a triggering event, the examiner interprets such a control as inherently enabling the player the ability to assent to being recorded by establishing a trigger for being recorded).

In Regards to claim 8, Nelson discloses that which is discussed above. Nelson further discloses:
retrieve at least one game event threshold value from a loyalty account of the player prior to recording the player reaction (paragraph [0024], a player determines a threshold award value to be the data capture event); and

if an award associated with the game event exceeds the at least one game event threshold value, at least one of i) store the copy of the game event, and ii) record the photograph or video of the player (paragraph [0028], a video or photograph of a player’s reaction may be superimposed onto the outcome of the game upon the data capture event occurring).

In Regards to claim 9, Nelson discloses that which is discussed above. Nelson further discloses:
provide an option to edit the photograph or the video of the player reaction, wherein the option includes at least one of i) an option to apply an image filter, and ii) an option to record audio data that will be played in conjunction with the photograph or video when the game event is replayed the player’s reaction may be modified via one or more filters and/or audio of a player’s reaction may be superimposed with the video and or photograph of the player’s reaction).

In Regards to claim 10, Nelson discloses that which is discussed above. Nelson further discloses that:
in response to determining that the game event has occurred during the wagering game, display a player selectable option that enables a player to at least one of i) review the copy of the game event, and ii) cause the processor to store the copy of the game event in the memory device (paragraph [0032], for example a player is enabled to select one or more images to be included in the creation of the URL).

In Regards to claim 11, Nelson discloses that which is discussed above. Nelson further discloses that:
in response to determining that the game event has occurred during the wagering game and storing the copy of the game event in the memory device, display a player selectable option that enables a player to enter at least one of i) an email address to be provided access to the copy of the game event, and ii) a telephone number to be provided access to the copy of the game event (paragraph [0037], a player may text and/or email the created URL).

In Regards to claim 12, Nelson discloses that which is discussed above. Nelson further discloses that:
in response to determining that the game event has occurred during the wagering game and storing the copy of the game event in the memory device, one of i) display an encoded link to the copy of the game event, and ii) link to a website that provides access to the copy of the game event (paragraph [0039], the created URL is provided to the player).

In Regards to claim 15, Nelson discloses that which is discussed above. Nelson further discloses that:
in response to determining that the game event has occurred during the wagering game, receive a player selection of at least one contact from a list of contacts and share access to the copy of the game for example the player sends the created URL in a social media network message).

In Regards to claim 16, Nelson discloses that which is discussed above. Nelson further discloses that:
add the digital content to the game event prior to providing access to the copy of the game event (paragraph [0028], supplemental content may be provided to the game event), 

wherein to add the digital content to the copy of the game event, the instructions cause the processor to create a border that includes the digital content around at least a portion of the copy of the game event (Fig. 3).

In Regards to claim 17, Nelson discloses that which is discussed above. Nelson further discloses:
adding the digital content to the game event prior to providing access to the copy of the game event, wherein adding the digital content to the copy of the game event, further includes the processor generating a watermark that covers at least a portion of the copy of the game event, wherein the watermark includes at least one of i) a name of the wagering game and ii) a name of a casino where the wagering game is being played (paragraph [0028], superimposed on the game outcome includes such information such as the game name and gaming establishment).
In Regards to claim 18, Nelson discloses that which is discussed above. Nelson further discloses:
determine an award associated with the game event (paragraph [0022], a game award is determined); and

add a value of the award to a credit balance of a player (paragraph [0022], the determined award is provided to the player).

In Regards to claim 19, Nelson discloses that which is discussed above. Nelson further discloses:
track a number of replays associated with the copy of the game event (paragraph [0033], interactions with the content is tracked, the examiner interprets tracking the interactions to include the number of times the content is played); and

tracking information is part of the displayed portion of the supplemental content).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0105088) in view of Eggert (US 2014/0203071).
In Regards to claim 13, Nelson discloses that which is discussed above. However, Nelson does not specifically disclose that:
the encoded link is a quick response (QR) code that is scannable by an end-user device (EUD) of a player to obtain a hyperlink providing access to the copy of the game event.

Eggert discloses:
the encoded link is a quick response (QR) code that is scannable by an end-user device (EUD) of a player to obtain a hyperlink providing access to the copy of the game event (paragraph [0025], video content is shared via a QR code).

Therefore, it would have been obvious to one of ordinary skill in the art to integrate the QR code video sharing as taught by Eggert into the game system as taught by Nelson in order to develop a loyal .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0105088) in view of Walker et al (US 2008/0274798).
In Regards to claim 14, Nelson discloses that which is discussed above. However, Nelson does not specifically disclose:
in response to determining that the game event has occurred during the wagering game and storing the copy of the game event in the memory device, display a player selectable option that enables a player to at least one of i) delete the copy of the game event from the memory device, and ii) delete a copy of an image file that records a player reaction to occurrence of the game event.

Walker discloses:
 in response to determining that the game event has occurred during the wagering game and storing the copy of the game event in the memory device, display a player selectable option that enables a player to at least one of i) delete the copy of the game event from the memory device, and ii) delete a copy of an image file that records a player reaction to occurrence of the game event (paragraph [0330], a player is provided an option to purchase the recorded content or have it deleted ).

Therefore, it would have been obvious to one of ordinary skill in the art to integrate the video sharing control as taught by Walker into the game system as taught by Nelson in order to develop a loyal customer base, gaming establishments, such as casinos, may attempt to generate interactions with their patrons that provide a unique and personalized experience (Nelson, paragraph [0001]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0105088) in view of Rattazzi et al (US 9,066,122).
In Regards to claim 20, Nelson discloses that which is discussed above. However, Nelson does not specifically disclose:
adjusting a relative position of the player on a leaderboard of players based upon the number of replays associated with the copy of the game event.
 Rattazzi discloses:
adjusting a relative position of the player on a leaderboard of players based upon the number of replays associated with the copy of the game event (16:56 - 17:36, a ranking module ranks videos based on number of replays of the video).

Therefore, it would have been obvious to one of ordinary skill in the art to integrate the video ranking as taught by Rattazzi into the game system as taught by Nelson in order to develop a loyal customer base, gaming establishments, such as casinos, may attempt to generate interactions with their patrons that provide a unique and personalized experience (Nelson, paragraph [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715